Case 19-45615      Doc 199      Filed 01/21/21 Entered 01/21/21 12:29:10           Main Document
                                            Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 IN RE:                                           )   Case No: 19-45615-659 Chapter 13
 BEVERLY J HOLMES-DILTZ                           )   Plan Pmt:    TPI $60,891;
                                                  )   Term:        $3327 X 48 B 11/2020
                                                  )
                       Debtor                     )   9TH AMENDED POST-CONF AM

     CERTIFICATION AND ORDER OF CONFIRMATION FOR CHAPTER 13 PLAN

                                         CERTIFICATION
     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and certifies that: the
 Trustee has reviewed the Debtor's schedules, plan, and the Debtor's most recent pending motion
 to amend the plan, and has conducted a Section 341 meeting of creditors, and except to the
 extent the Trustee's objection has been overruled, the Chapter 13 plan, including any and all of
 the most recent proposed amendments thereto, complies with all Chapter 13 and other applicable
 provisions of Title 11 United States Code; the Debtor has advised that they have made all DSO
 payments and filed all tax returns as required by 11.U.S.C. § 1325(a)(8) & (9) or the Trustee's
 objection has been overruled. The Debtor is substantially current in their payments to the
 Trustee; and the Trustee is not aware of any outstanding objections to confirmation.
 Dated: January 19, 2021                               /s/ Diana S. Daugherty, Chapter 13 Trustee
 CNFORD--MF
                                                      Diana S. Daugherty, Chapter 13 Trustee
 Original Confirmation hearing set for:               P.O. Box 430908
 October 24, 2019                                     St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com


                                               ORDER
     It is ORDERED that the plan is confirmed; if Debtor has filed a motion to amend seeking
 confirmation of this confirmed plan, that motion is GRANTED; all other pending motions to
 amend plan are DENIED; that the Trustee shall distribute any payments received in conformance
 with Title 11; that except as provided in 11 U.S.C. § 1304(b), the Debtor is hereby prohibited
 during the pendency of this case from in any way encumbering or disposing of any property of
 this estate or from incurring any further debt, without prior written approval of the Court
 excepting debts incurred for protection of life, health, or property when not reasonably practical
 to secure prior approval. The automatic stay under 11 U.S.C. § 362 and 11 U.S.C. § 1301 is
 terminated as to any collateral listed in 3.9(B) of the plan. Any provision in the plan
 providing for special classification and treatment of claims filed after the Bankruptcy Rule
 3002(c) or 11 U.S.C. § 502(b)(9) date shall be void; such claims shall receive treatment pursuant
 to 11 U.S.C. § 726(a)(3).



 DATED: January 21, 2021
 St. Louis, Missouri                                       KATHY A. SURRATT-STATES
                                                           Chief U.S. Bankruptcy Judge
Case 19-45615        Doc 199       Filed 01/21/21 Entered 01/21/21 12:29:10        Main Document
                                               Pg 2 of 2



 19-45615-659            CERTIFICATION AND ORDER OF CONFIRMATION FOR                       Page 2 of 2
                                        CHAPTER 13 PLAN
 Copy mailed to:
 BEVERLY J HOLMES-DILTZ                           Diana S. Daugherty, Chapter 13 Trustee
 4009 WESTMINSTER PL                              P.O. Box 430908
 ST LOUIS, MO 63108                               St. Louis, MO 63143

                                                  LAURENCE D MASS
 All Creditors and Parties in Interest            230 S BEMISTON AVE
                                                  STE 1200
                                                  CLAYTON, MO 63105-1912
